ORDER
PER CURIAM.
Christopher J. Carenza (Husband) appeals from the trial court’s Judgment/Decree of Dissolution (Judgment) which in relevant part awarded Elizabeth Asbury Carenza (Wife) sole legal and physical custody of the two minor children of the marriage; awarded the guardian ad litem (GAL) her fees; and ordered Husband to pay child support.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. The Judgment is supported by competent and substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
*564The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Judgment pursuant to Rule 84.16(b).